                                                                                                .-----        ......


AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                              FILED
                                                                                                          FEB -5 2020
                                     UNITED STATES DISTRICT CO                                      T .':-:::::~---_J
                               SOUTHERN DISTRICT OF CALIFORNIA sou.f;:~t gls DIST ICT Ai:JRNIA
                                                                       BY                          DEPUTY
             UNITED STATES OF AMERICA          JUDGMENT IN A Cft.l.LYHlU),J..,
                        V.                     (For Offenses Committed On or After November 1, 1987)
            HORACIO PADILLA-GARCIA (1)
                                                                      Case Number:         3:19-CR-04831-AJB

                                                                   L. MARCEL STEWART
                                                                   Defendant's Attorney
USM Number                        83115-298
• -
THE DEFENDANT:
lZ! pleaded guilty to count(s)           ONE (1) OF THE INFORMATION

 D   was found guilty on count(s)
     after a plea ofuot guilty.
Accordingly, the defeudant is adjudged guilty of such count(s}, which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                          Count
8:1326(A)-Attempted Reentry Of Removed Alien (Felony)                                                                           I




    The defendant is sentenced as provided in pages 2 through                 2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)

 D   Count(s)                                                 is         dismissed on the motion of the United States.
                --------------
 IZI Assessment : $100.00 - REMITTED

 D    JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lZI Fine waived                  D Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                      ON. ANTHONY J.
                                                                    UNITED STATES
AO245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                HORACIO PADILLA-GARCIA (1)                                               Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-04831-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                            on
                                                                    ------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    3:19-CR-04831-AJB
